Citation Nr: 1612550	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  11-20 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left hip condition, to include consideration of service connection secondary to back and/or right ankle conditions.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right hip condition, to include consideration of service connection secondary to back and/or right ankle conditions.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee condition, to include consideration of service connection secondary to back and/or right ankle conditions.

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee condition, to include consideration of service connection secondary to back and/or right ankle conditions.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1976 to November 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a hearing before a member of the Board in November 2015.  However, the record shows that in October 2015, the Veteran's spouse contacted his representative with the American Legion and requested that the hearing be rescheduled until after December 24, 2015, since the Veteran was in the hospital.  As the Veteran has not yet been afforded a hearing, the appeal is remanded to schedule a hearing at a local RO.  If he wishes to cancel his hearing, he should do so in writing to the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing held before a Veterans Law Judge.  The Veteran and his representative should be notified of the date and time of the hearing and a copy of such notice should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




